Exhibit 3.1 STATE OF NEVADA ROSS MILLER Secretary of Stat e SCOTT W ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy August 20, 2007 Job Number: C20070820-1821 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested stat ments and related subsequent documentation filed with the Secretary of State's Office , Commercial Recordings Division listed on the attached report. Document Number(s) Descr iption Number of Pages 20070568797-01 Amendment 1 Pages/1 Copies Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State By: /s/ Mary N. Pettersen Certification Clerk Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson city, Nevada89701.4299 (775) 684 5708 Website: sectetaryofstate.biz Filed in the office of /s/Ross Miller Secretary of State State of Nevada Document Number 20070568797-01 Certificate of Amendment (PURSUANT TO NRS 78.) Filing Date and Time 08/20/2007 1 :30 PM Entity Number E0057632005-1 USE BLACK INK ONLY- DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1, Name of corporation: MICROCHANNEL TECHNOLOGIES CORPORATION 2. The articles have been amend e d as follows (provide article numbers, if available): CHANGE OF AUTHORIZED SHARES FROM 1,000, A PAR VALUE OF $0.0001 TO :300,000,$0.0001 articles of incorporation have. voted in favor of the amendment is: 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be re uired b the rE visions of the * articles of incorporation have voted in favor of the amendment is
